                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

LYNDAL D. RITTERBUSH,

                       Plaintiff,                    ORDER & MEMORANDUM DECISION

v.

STEVEN TURLEY et al.,                                Case No. 2:17-CV-845-JNP

                       Defendants.                   District Judge Jill N. Parrish




       Plaintiff, inmate Lyndal D. Ritterbush, brings this pro se civil-rights action, see 42

U.S.C.S. § 1983 (2018), in forma pauperis, see 28 id. § 1915. The Court now screens his

Complaint, id. § 1915A, and orders Plaintiff to file an amended complaint to cure deficiencies

before further pursuing his claims.

                                      A. Deficiencies in Complaint

Complaint:

(a) possibly asserts claims regarding the constitutional validity of his imprisonment, which
should be brought in a habeas-corpus petition, not a civil-rights complaint.

(b) asserts claims that are possibly invalidated by the rule in Heck (see below).

(c) fails to state a constitutional claim regarding parole which is not a federal right (see below).

(d) appears to inappropriately allege civil-rights violations (e.g., against Turley and Bigelow) on
a respondeat-superior theory.

(e) asserts conspiracy claims that are too vague (see below).

(f) raises issues of classification change (decrease in privilege level) in a way that does not
support a cause of action.

(g) inappropriately asserts denial of programming, which is not a constitutional right.
(h) asserts claims that are past the statute of limitations for a civil-rights case (see below).

(i) inappropriately asserts a retaliation claim (see below).

(j) appears not to have been prepared with help from the prison’s contract attorneys.

                                      B. Instructions to Plaintiff

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of

what the claims against them are and the grounds upon which they rest." TV Commc'ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

        Pro se litigants are not excused from complying with these minimal pleading demands.

"This is so because a pro se plaintiff requires no special legal training to recount the facts

surrounding his alleged injury, and he must provide such facts if the court is to determine

whether he makes out a claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). Moreover, the Court may not “assume the role of advocate for a pro se

litigant." Id. Thus, the Court will not "supply additional facts, [or] construct a legal

theory for plaintiff that assumes facts that have not been pleaded." Dunn v. White, 880 F.2d

1188, 1197 (10th Cir. 1989).

        Plaintiff should consider the following points before refiling his complaint. First, the

revised complaint must stand entirely on its own and shall not refer to, or incorporate by

reference, any part of the original complaint. See Murray v. Archambo, 132 F.3d 609, 612 (10th

Cir. 1998) (stating amended complaint supersedes original).


                                                                                                     2
       Second, the complaint must clearly state what each defendant--typically, a named

government employee--did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d

1260, 1262-63 (10th Cir. 1976) (stating personal participation of each named defendant is

essential allegation in civil-rights action). "To state a claim, a complaint must 'make clear exactly

who is alleged to have done what to whom.'" Stone v. Albert, No. 08-2222, slip op. at 4 (10th Cir.

July 20, 2009) (unpublished) (emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d

1242, 1250 (10th Cir. 2008)).

       Third, Plaintiff may not name an individual as a defendant based solely on his or her

supervisory position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating

supervisory status alone does not support § 1983 liability).

       Fourth, a grievance denial alone with no “connection to the violation of constitutional

rights alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, No. 09-3113, 2009 U.S. App. LEXIS 25787, at *11 (10th Cir. Nov. 24, 2009).

                                              • Heck

       The Court concludes that Plaintiff's claims appear to include some allegations that if true

may invalidate his sentence’s execution. "In Heck, the Supreme Court explained that a § 1983

action that would impugn the validity of a plaintiff's [incarceration] cannot be maintained unless

the [basis for incarceration] has been reversed on direct appeal or impaired by collateral

proceedings." Nichols v. Baer, No. 08-4158, 2009 U.S. App. LEXIS 4302, at *4 (10th Cir. Mar.

5, 2009) (unpublished) (citing Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)). Heck keeps

litigants "from using a § 1983 action, with its more lenient pleading rules, to challenge their

conviction or sentence without complying with the more stringent exhaustion requirements for



                                                                                                     3
habeas actions." Butler v. Compton, 482 F.3d 1277, 1279 (10th Cir. 2007) (citation omitted).

Heck clarifies that "civil tort actions are not appropriate vehicles for challenging the validity of

outstanding criminal judgments." 512 U.S. at 486.

        Plaintiff argues that Defendants breached his constitutional rights in a way that may

attack Petitioner's very imprisonment. Heck requires that, when a plaintiff requests § 1983

damages, this Court must decide whether judgment for the plaintiff would unavoidably imply

that Plaintiff’s incarceration is invalid. Id. at 487. Here, it appears it may on some claims. If this

Court were to conclude that Plaintiff's constitutional rights were violated in a prejudicial manner,

it would be stating that Plaintiff's incarceration was not valid. Thus, the involved claims "must be

dismissed unless the plaintiff can demonstrate that the conviction or sentence has already been

invalidated." Id. This has apparently not happened and may result in dismissal of such claims.

                                           • Right to Parole

        Plaintiff's arguments about lack of due process or fairness in parole procedures involve

BOP's faulty consideration of information in determining whether to grant him parole. This does

not state the violation of a federal constitutional right. After all, "[t]here is no constitutional or

inherent right of a convicted person to be conditionally released before the expiration of a valid

sentence." Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 7 (1979). "Parole

is a privilege," not a constitutional right. See Lustgarden v. Gunter, 966 F.2d 552, 555 (10th Cir.

1992). Furthermore, it is well established that the Utah parole statute does not create a liberty

interest entitling prisoners to federal constitutional protection. See Malek v. Haun, 26 F.3d 1013,

1016 (10th Cir. 1994). Because Plaintiff has no substantive liberty interest in parole under the

Federal Constitution, he may not in this federal suit challenge procedures used to deny him



                                                                                                         4
parole. See Olim v. Wakinekona, 461 U.S. 238, 250 (1983). Therefore, the Court concludes that

Plaintiff fails to state a claim regarding this issue.

                                             • Conspiracy

        As to Plaintiff's conspiracy claim, he "must specifically plead 'facts tending to show

agreement and concerted action.'" Beedle v. Wilson, 422 F.3d 1059, 1073 (10th Cir. 2005)

(quoting Sooner Prods. Co. v. McBride, 708 F.2d 510, 512 (10th Cir. 1983)). Plaintiff has not

met this standard in his current complaint; his vague statements that multiple people were

involved in breaching his civil rights, and, therefore, a conspiracy must be afoot, are not enough.

He must assert more detail to pursue this claim further.

                                       • Statute of Limitations

        "Utah's four-year residual statute of limitations . . . governs suits brought under section

1983.” Fratus v. DeLand, 49 F.3d 673, 675 (10th Cir. 1995). Plaintiff's claims accrued when

"'facts that would support a cause of action are or should be apparent.'” Id. at 675 (citation

omitted. Some of the circumstances underlying these claims appear to have occurred more than

four years before this case was filed.

                                             • Retaliation

        "It is well-settled that '[p]rison officials may not retaliate against or harass an

inmate because of the inmate’s exercise of his right of access to the courts.'" Gee v. Pacheco, 627

F.3d 1178, 1189 (10th Cir. 2010) (quoting Smith v. Maschner, 899 F.2d 940, 947 (10th Cir.

1990)). To show retaliation, Plaintiff must prove three elements: (1) Plaintiff was involved in

"constitutionally protected activity"; (2) Defendants' behavior injured Plaintiff in a way that

"would chill a person of ordinary firmness from continuing to engage in that activity"; and (3)



                                                                                                      5
Defendants' injurious behavior was "substantially motivated" as a reaction to Plaintiff's

constitutionally protected conduct. Shero v. City of Grove, 510 F.3d 1196, 1203 (10th Cir. 2007).

        In other words, a retaliation cause of action does not appear to apply to this situation in

which Plaintiff’s activity was to escape from prison--obviously not “constitutionally protected

activity.”

                                              ORDER

        IT IS HEREBY ORDERED that:

(1) Plaintiff must within thirty days cure the Complaint’s deficiencies noted above.

(2) The Clerk's Office shall mail Plaintiff a copy of the Pro Se Litigant Guide with a form

complaint and habeas petition for Plaintiff to use should he choose to file another amended

complaint or a habeas-corpus petition.

(3) If Plaintiff fails to timely cure the above deficiencies according to this Order's instructions,

this action will be dismissed without further notice.

(4) Plaintiff’s motion for an order to show cause requesting the State of Utah to respond to the

Complaint is DENIED as premature. (Doc. No. 2.) There is currently no valid complaint on file.

                       DATED January 28, 2019.

                                               BY THE COURT:




                                               JUDGE JILL N. PARRISH
                                               United States District Court




                                                                                                       6
